Case 1:18-cv-00567-PKC Document 62-4 Filed 06/12/19 Page 1 of 3




                    EXHIBIT D
                 Case 1:18-cv-00567-PKC Document 62-4 Filed 06/12/19 Page 2 of 3
                                                 ¡




   From                                     Sirubi, Nícole (NYC-lNl) <nicole.slrubi@initiative.com> on behalf of Sirubi, Nicole
                                            (NYc-lNl)
   Sent:                                    Thursday, August 31,2017 2:35 PM
   To:                                      Sirubi, Nicole (NYC-lNl); Mucciarone, Nancy (NYC-lNl)
   Subject:                                 Conversation with Sirubi, Nicole (NYC-lNl)



    Slrubi, Nlcole (NYC-lNl) 2:13 PMr

      yeah i agree i wouldve thoughl he wouldve gotten really defensive of you

    Mucciarone, Nancy (NYC'lNl) 2:13 PM:

      totally

      it's so weird

      i   think im going to talk to linda
    Slrubl, Nlcole (NYc-lND 2:13 PM;

      i   think you should

      although she isnt really proactive abo\t many things i think shed be proactive about that
    Mucc¡ôrone, Noncy (NYC-lNl) 2:14 PM:

      i   think so too
    Slrubl. Nlcole (NYC-lNl) 2:16 PM:

      irn still like in disbelief

      so i cant imagine how You feel

     Muccla¡one, Nancy (NYC'lNl)    2:t6 PM:

      aggie said she would go to HR and say that everyone was talklng about it

      which ¡t sounds like was at least partially true

    Sl¡ubi, Nlcole (NYc-lNl) 2217 PMt

      were more people talking about it then matt saying something to me?

    Mucclarone, Nan<y (NYc-lN1) 2;17 PM:

      tito
    Sirubi, Nicole (NYc-lND 2;17 PM:

      i didnt thirrk he was even there

    Mucciorone, Nancy (NYC-lNl) 2:18 PM:

      ithink he heard     maybe?

    Sirubi. Nicole (NYc-lND 2:18 PM:

      i feel like itd be more effective to go to linda to hr
                                                                       1




C()NFIDENTiAL                                                                                                     INITIATIVE.IPGOOl6l4
                 Case 1:18-cv-00567-PKC Document 62-4 Filed 06/12/19 Page 3 of 3




     than''

     just because idk what lrr is gunna do

    Mucclarone, Nancy (NYC.lNl) 2:19 PM:

     yeah totally

     that's my thought too
    Slrubl, Nlcole (NYC-lND 2:20 PM¡

      although im very frustrated with l¡nda m
    Mucclarone, Nancy (NYC-lNl) 2:20 PM:

     why what's going on

     aside from tlre typcial
    Slrubl, Nlcole (NYC-lNl) 2z2o PM:

     she mlssed a meeting with me for like the 20th tirne yesterday

    Mucclarone. Nancy (NYC-lNl) 2;2o PM:

      shocking
    Slrubl, Nlcole (NYC.lNf) 2:20 PM:

      and i emailed her like 10 mins in to say does this time still work for you.. never
                                                                                         got a resPonse

    Mucclarone. Nâncy (NYC-lN)l 2'.29 PMz

     what were you guys meeting on
    Slrubl, Nlcole (NYc-lN¡) 2!20 Pn¡r

     just fiustrating because i know she makes t¡me for chip

    Mucciaronc, Nanql {NYC-IND 2:21 PM:

      so frustrating, it's not fair

    Slrubi, Nlcole (NYC-INl) 2121 PM2

     just a weekly touch base tlrat she's never actually come to

      i haveen
      i haven't spoken to her in 2 weeks by the end of this week

      soooo
    Mucclarone, Nancy (NYC-lNl) 2121 PMz

      that's absolutelY outrageous
    Sirubl, Nlcole (NYc'lN¡) 2't2? PMI

      i know so so frustrat¡ng




                                                                  2




                                                                                                          INITIATIVE-IPGOO1615
CONFIDËNTIAL
